Citation Nr: 1711519	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  14-41 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to the service-connected second-degree atrioventricular heart block with left ventricular hypertrophy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to April 1971. 

This matter came to the Board of Veterans' Appeals (Board) from June 2010 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Harford, Connecticut, and Montgomery, Alabama, respectively.  The Veteran's claims file is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

The Veteran and his spouse testified at a February 2017 videoconference hearing held before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as whether the second-degree atrioventricular heart block with left ventricular hypertrophy caused the sleep apnea.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, sleep apnea was caused by the second-degree atrioventricular heart block with left ventricular hypertrophy.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim on appeal for entitlement to service connection for sleep apnea is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Sleep apnea has been diagnosed.  Therefore, Wallin element (1), current disability, is established.

Service connection is in effect for second-degree atrioventricular heart block with left ventricular hypertrophy.  Thus, Wallin element (2), service-connected disability, is met.

As for Wallin element (3), medical nexus, there is conflicting medical evidence on whether the sleep apnea was caused by the second-degree atrioventricular heart block with left ventricular hypertrophy as opposed to the sleep apnea causing the second-degree atrioventricular heart block with left ventricular hypertrophy.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In an August 2009 private treatment record, a cardiologist noted that sleep apnea may be a contributing factor to the heart block but that the use of a beta-blocker may also be a contributing factor.  Later in a November 2009 treatment record, that same cardiologist indicated that the heart rhythm could have been secondary to either the obstructive sleep apnea or the use of a beta-blocker.  The cardiologist used the terms "may" and "could", speculative terms.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Accordingly, these treatment records are of limited probative value.

A September 2009 private treatment record reflects that a doctor's impression was that there is strong likelihood of obstructive sleep apnea being responsible in part for nocturnal bradycardia.  That doctor is a specialist in sleep medicine.  Later in an August 2010 statement, that physician opined that the Veteran's cardiac disorder is secondary and largely a function of obstructive sleep apnea.  The doctor noted that there is extensive cardiac literature on the consequences of sleep-disordered breathing.

VA treatment records show that the assessments in August 2010 were that the hypertension was associated with the obstructive sleep apnea and that the bradycardia and atrioventricular block were probably associated with the sleep apnea.  That treatment record cites medical treatises, but this treatment record does not describe the nature of the association.  A January 2011 VA treatment record notes the same assessments.  In light of the vagueness of these treatment records, they are of limited probative value.

A December 2010 VA examination report reflects that a VA doctor opined that based on a review of the claims file and clinical examination, sleep apnea is less likely as not caused by hypertension or the atrioventricular block.  The examiner's rationale was that sleep apnea is usually caused by obesity, which the Veteran has; that the Veteran has a thickened neck consistent with obstructive sleep apnea; and that obstructive sleep apnea is not consistent with etiology for hypertension and atrioventricular block.  The examiner added that mixed-type or central-type sleep apnea would be more conducive to causing sleep apnea from hypertension or atrioventricular block, which is not consistent with the findings for the Veteran.

A September 2016 private treatment record reflects that a cardiologist stated that the Veteran's "obstructive sleep apnea is strongly associated with the patient's bradycardia and AV block as a nexus."  In a February 2017 statement, that same cardiologist stated that the sleep apnea was caused by or a result of the Veteran's service-connected atrioventricular block.  That cardiologist indicated that he had reviewed private treatment records.  The doctor's basis was that the Veteran's "sleep apnea is strongly associated with the patient's bradycardia and AV block."  The physician also cited his September 2016 treatment record.

The December 2010 VA examiner provided a thorough basis for his opinion, but his expertise is not known.  The sleep specialist rendered a negative medical nexus opinion whereas a cardiologist rendered a positive medical nexus opinion.  Given the conflicting opinions between experts in sleep medicine and cardiology, respectively, and the unlikelihood that further development would shed additional light on the matter, the Board concludes that the evidence is in equipoise as whether the second-degree atrioventricular heart block with left ventricular hypertrophy caused the sleep apnea.  Hence, Wallin element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish secondary service connection for sleep apnea by means of causation.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for sleep apnea as secondary to the service-connected second-degree atrioventricular heart block with left ventricular hypertrophy by way of causation is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


